DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 was filed after the mailing date of the non-final rejection on September 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The amended title to the instant specification received February 25, 2022, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miller et al. (US 7,731,939, cited previously).
In reply to the rejection of record, applicant points out that instant claim 1 has been amended to require that carrier protein is a Blue carrier protein.
The amendment to instant claim 1 has been fully considered, but fails to overcome the rejection of record. Instant paragraph [0037] of the instant specification identifies Concholepas concholepas Hemocyanin as a Blue carrier protein. In column 8, lines 20-37, Miller et al. indicates that the preferred carrier protein conjugated directly or indirectly to GnRH is Concholepas concholepas Hemocyanin, i.e., the Blue carrier protein instantly claimed. Therefore, the requirement for of a Blue carrier protein conjugated to GnRH in instant claim 1 is anticipated by Miller et al.    
Applicant argues that claim 7 of Miller et al. does not anticipate the instant amendments to claim 13, requiring conjugation of GnRH to a Blue carrier protein.
Applicant’s arguments and a review of the amendments to instant claim 13 have been fully considered, but are found unpersuasive.  Instant claim 13 requires that GnRH or analog thereof is conjugated to said Blue carrier protein through a C-terminal end of GnRH or analog thereof. Column 8, lines 28-30 of Miller et al. recites:
…in a preferred embodiment, GnRH or an analog thereof is conjugated to immunogenic mollusk hemocyanin carrier protein, directly or indirectly through the C-terminal end of the GnRH or analog.
Instant paragraph [0037] of the instant specification identifies Concholepas concholepas Hemocyanin as a Blue carrier protein. In column 8, lines 20-37, Miller et al. indicates that the preferred carrier protein conjugated directly or indirectly to GnRH is Concholepas concholepas Hemocyanin, i.e., the Blue carrier protein instantly claimed. Therefore, the requirement for of a Blue carrier protein conjugated to the c-terminal end of GnRH or analog thereof, in instant claim 13, is anticipated by Miller et al.
	Miller et al. anticipate claims 2-12 and 15-18 for reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-13 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 11 of U.S. Patent No. 7,731,939 in view of Miller et al. (USPgPub 2004/0191266, hereinafter, ‘266, cited previously).
Claim 1 of Miller et al. is drawn to a method for immunocontraception of an animal which comprises administering an immunocontraceptive vaccine composition to said animal which comprises:
(a) an immunogen comprising GnRH or a GnRH immunogenic analog conjugated to a
carrier protein, wherein said immunogen is provided in an amount effective for inducing
immunocontraception of said animal in a single dose, and
(b) an adjuvant comprising mineral oil and killed cells of Mycobacterium avium
subspecies avium, the concentration of said killed cells of Mycobacterium avium being greater than or equal to about 50 ug per ml and less than or equal to about 400 ug per ml, measured as the dry weight of said killed cells per ml of said vaccine composition; wherein said vaccine composition is administered in a single dose, without a second or boost dose, for a period of at least one year.
Claim 7 of Miller et al. requires that the carrier protein is KLH, Keyhole Limpet (Megathura crenulate) hemocyanin protein, but does not encompass claim that the carrier protein as a Blue carrier protein, as required by instant claim 1.
Instant paragraph [0037] of the instant specification identifies Concholepas concholepas Hemocyanin as a Blue carrier protein. In paragraph [0036], ‘266 indicates that the preferred carrier protein conjugated directly or indirectly to GnRH is Concholepas concholepas 
One of ordinary skill in the art prior to the instant effective filing date would have been motivated to substitute the KLH carrier protein of Miller et al. for the Blue carrier protein of ‘266 with a reasonable expectation of success since the KLH of Miller et al. and the Blue carrier protein of ‘266 are substantially equivalent mollusk hemocyanin proteins that are used interchangeably, see paragraph [0036] of ‘266. These combined teachings render instant claims 1, 2, and 4 prima facie obvious and patentably indistinct from the claims of Miller et al.
Claim 2 of Miller et al. meets the instant limitations recited in claim 5:
2. The method of claim 1 wherein the amount of said killed cells of Mycobacterium
avium subspecies avium in said vaccine composition is less than or equal to about 400 ug, measured as the dry weight of said killed cells.
Claim 3 of Miller et al.  meets the instant limitations recited in claim 6:
3. The method of claim 2 wherein the amount of said killed cells of Mycobacterium
avium subspecies avium in said vaccine composition is less than or equal to about 200 µg, measured as the dry weight of said killed cells.
Claim 4 of Miller et al. meets the instant limitations recited in claim 7:
4. The method of claim 1 wherein said animal is selected from the group consisting of
porcine, bovine, equine, feline, canine, primates, Rodentia, Cervidae, and Pachydermata.
Claim 5 of Miller et al. meets the instant limitations recited in claim 8:
5. The method of claim 1 wherein said animal is selected from the group consisting of
domestic dogs, domestic cats, pigs, cattle, deer, horses, zoo animals, elephants, rodents, and reptiles.

6. The method of claim 1 wherein said adjuvant further comprises a surfactant.
Claim 7 of Miller et al. is pertinent to the instant limitations recited in claim 13:
7. The method of claim 1 wherein said immunogen comprises GnRH or a GnRH
immunogenic analog conjugated to KLH carrier protein, and said GnRH or a GnRH immunogenic analog is conjugated to said KLH carrier protein through the C-terminal end of said GnRH or a GnRH immunogenic analog
	Miller et al. do not claim that GnRH or analog thereof is conjugated to said Blue carrier protein through a C-terminal end of GnRH or analog thereof. Paragraph [0036] of ‘266 recites:
…in a preferred embodiment, GnRH or an analog thereof is conjugated to immunogenic mollusk hemocyanin carrier protein, directly or indirectly through the C-terminal end of the GnRH or analog. Suitable immunogenic mollusk hemocyanin proteins include Concholepas concholepas hemocyanin protein
[0037] of ‘266 recites:
To ensure this consistent alignment, the GnRH (or its analog) is coupled through its C-terminal end to the N-terminal end of the carrier protein…
Instant paragraph [0037] of the instant specification identifies Concholepas concholepas Hemocyanin as a Blue carrier protein. Paragraph [0036], ‘266 indicates that the preferred carrier protein conjugated directly or indirectly to GnRH is Concholepas concholepas Hemocyanin, i.e., the Blue carrier protein instantly claimed.
One of ordinary skill in the art prior to the instant effective filing date would have been motivated to conjugate the Blue carrier protein of ‘266 as the carrier protein of Miller et al. since 
Claim 8 of Miller et al. meets the instant limitations recited in claims 12 and 15:
8. The method of claim 7 wherein said vaccine composition further comprises physiologically buffered saline, and further wherein the salt concentration of said vaccine composition is greater than or equal to about 0.7 M and less than or equal to about 1.0 M, and the pH of said vaccine composition is between about 7.0 and 8.0. The pH buffered saline is also a preservative, as required by instant claim 12.
Claim 10 of Miller et al. meets the instant limitations recited in claim 17:
10. The method of claim 1 wherein the amount of said killed cells of Mycobacterium avium in said vaccine composition is not sufficient to elicit a substantial T cell-mediated delayed
hypersensitivity response to M. avium by said animal if said adjuvant was administered alone,
without said immunogen.
Claim 11 of Miller et al. meets the instant limitations recited in claim 18:
11. The method of claim 1 wherein said animal is selected from the group consisting of
deer, domestic cats, squirrels, horses, and elk.
Claim 1 of Miller et al. states that the vaccine is administered in a single dose, without a second dose, for a period of at least one year. Miller et al. do not claim administering a boost within one year of administration of a first vaccine dose, as instantly required by claim 3.
Example 4 of ‘266 describes 2 doses of the GnRH-KLH conjugate with killed Mycobacterium avium administered 30 days apart. Therefore, the boost dose of Example 4 is
provided within one year of the first dose, as required by instant claim 3.

have administered a boost vaccine administration within one year of administration of a first
vaccine dose, as taught by ‘266, to ensure long-term contraceptive efficacy, as discussed in
paragraph [0008] of ‘266. One of ordinary skill in the art prior to the effective date would have
had a reasonable expectation of success for administering a boost vaccine dose within one year
of administration of a first vaccine dose because ‘266 teach 100% sustained immune contraceptive effect upon administration of a boost dose provided within one year of the first
dose, see Figure 4, as required by instant claim 3.
Claim 6 of Miller et al. requires that the vaccine comprises a surfactant. Miller et al. do
not claim the surfactant, mannide monooleate, as instantly required by claims 10 and 11.
Paragraph [0027] of ‘266 states that mannide monooleate is the surfactant that is most
preferred.
It would have been prima facie obvious to one of ordinary skill in the art prior to the
effective filing date to have included mannide monooleate of ‘266 as the surfactant of Miller et
al. with a reasonable expectation of success because the immunocontraceptive vaccine components of Miller et al. and ‘266 are analogous, see claims 1-11 of Miller et al. and claims
11-22 of ‘266.
Instant claim 16 requires intermuscular administration of the vaccine. Claim 9 of Miller
et al. is drawn to parenteral administration. Miller et al. do not claim intermuscular administration of the vaccine.
Paragraph [0046] of ‘266 teach that the immunocontraceptive vaccine is administered by
parenteral, including intramuscular injection.


as taught by ‘266 with a reasonable expectation of success because the immunocontraceptive
vaccine components of Miller et al. and ‘266 are analogous, see claims 1-11 of Miller et al. and
claims 11-22 of ‘266.
	The combined claims of Miller et al. and the teachings of ‘266 render the instant claims prima facie obvious and not patentably distinct from the instant claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648